Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6, 9-13, 18-26 are pending, and are rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 18-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “annotation module”, “object folding module” and “display module” in claim 18, “object folding module” in claim 19 and “display module” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-13, 18-23 are rejected under 35 U.S.C. § 103 as being unpatentable over anticipated by U.S. Patent Application Number 2009/0278843 attributed to Llewelyn John Evans (hereafter referred to as Evans) and U.S. Patent Application Number 2003/0071810 attributed to Shoov et al. (hereafter referred to as Shoov).
Regarding claim 1: Evans discloses a computer-implemented method for applying graphics to two-dimensional ("2D") and three-dimensional ("3D") representations of objects in an application, the method comprising: receiving, by an object folding tool of a computer application, a 2D representation of an unfolded object as input, the input 2D representation of the unfolded object including formatted lines having styling [figure 1-2, figure 5-6, 2049 of figure 20]; detecting, by the object folding tool, the formatted lines on the input 2D representation of the unfolded object [figure 1-2, figure 5-6, 2049 of figure 20]; determining by the object folding tool locations of transformations for transforming the unfolded object into a folded object based on locations of the formatted lines on the 2D representation of the unfolded object [0086, figure 1-2, figure 5-6]; determining by the object folding tool, types of the transformations to perform at the locations based on the styling of the formatted lines, wherein the types of transformations include folds that are indicated by different styling of the formatted lines than other transformations [0086, figure 1-2, figure 5-6]; identifying by the object folding tool, fold lines on which the unfolded object is foldable to form the folded object based on the locations of the formatted lines and the different styling [0086, figure 1-2, figure 5-6]; generating, by the object folding tool, the locations of the transformations and the types of transformations [0086, figure 1-2, figure 5-6]; determining, by the object folding tool, a shape of the folded object by using an iterative technique the iterative technique determining different fold angles at which to fold the unfolded object along a fold line of the fold lines, wherein: the different fold angles of the fold line produce different candidate shapes for the folded object [figure 11A-C, figure 18A-B, 0134, 0184]; each different fold angle is determined based on the locations of the transformations and the types of transformations to perform at the locations [figure 1-2, figure 11A-C, figure 18A-B, 0123]; and the shape of the folded object is selected from the different candidate shapes produced [figure 11A-C, figure 18A-B, 0134, 0184]; and generating, by the object folding tool, a 3D representation of the folded object having the determined shape [figure 2, figure 6, 1921 of figure 19, 2053 of figure 20].
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. In addition, annotations are well-known in the technology.
	Regarding claim 2: The method of claim 1, further comprising displaying the 2D representation of the unfolded object and the 3D representation of the folded object concurrently on a display device [Evans: 0063; 2021 of figure 20].
Regarding claim 3: The method of claim 1, further comprising generating a file usable to cause at least one of: printing the unfolded object [Evans: 0044, 0076]; cutting the unfolded object from a foldable material; or folding the unfolded object into the folded object [Evans: 0076].
Regarding claim 4: The method of claim 1, further comprising receiving a user input to apply a graphic to a portion of one of the 2D representation of the unfolded object or the 3D representation of the folded object [Evans: figure 19]; displaying application of the graphic to the portion [Evans: 1919 of figure 19]; and concurrently displaying application of the graphic to a corresponding portion of the other of the 2D representation of the unfolded object or the 3D representation of the folded object [Evans: 2021 of figure 20, 0079].
Regarding claim 5: The method of claim 4, further comprising further comprising determining a mapping between the 2D representation of the unfolded object and the 3D representation of the folded object, the concurrent display of graphic application being based on the mapping [Evans: 2021 of figure 20].
Regarding claim 6: The method of claim 1, further comprising generating instructions to fold the unfolded object into the folded object [Evans: 0063].
Regarding claim 9: The method of claim 1, wherein determining the different fold angles includes: identifying, based on the locations of the formatted lines and the different styling of the formatted lines, the fold lines and cut lines of the input 2D representation of the unfolded object [Evans: 0063, 0076]; detecting vertices, the vertices corresponding to intersections of  at least two of the fold lines and the cut lines [Evans: figure 11A, 0109, figure 11C, 0111, figure 11D, 0112, figure 12, 0123]; determining vertex constraints of the vertices [Evans: 0123]; and iteratively assigning candidate fold angles to the fold lines and cut the lines that satisfy the vertex constraints [Evans: figure 18A-B, 0123]. 
Regarding claim 10: The method of claim 1, wherein generating the 3D representation is based on folding the unfolded object along the fold lines at respective fold angles to form folds [Evans: 0074].
Regarding claim 11: The method of claim 1, further comprising: selecting one of the different candidate shapes as the shape of the folded object based on enclosed volumes of the different candidate shapes or open edges of the candidate shapes [Evans: figure 11A-C, 0134].
Regarding claim 12: The method of claim 1, further comprising: displaying the different candidate shapes via a user interface [Evans: figure 11A-C]; and receiving user input to select one of the different candidate shapes as the shape of the folded object [Evans: 0134].
Regarding claim 13: The method of claim 1, further comprising: determining an additional shape of the folded object [Evans: 0131]; and displaying the 3D representation of the folded object having the additional shape [Evans: 1909, 1919 of figure 19].
Regarding claim 18: Evans discloses a system comprising: an module of an object folding tool to: detect visual cues of a 2D representation of an unfolded object received as input by the object folding tool, the input 2D representation of the unfolded object including formatted lines having styling [figure 1-2, figure 5-6, 0086]; determine locations of transformations for transforming the unfolded object into a folded object based on locations of the formatted lines on the input 2D representation of the unfolded object [figure 1-2, figure 5-6, 0086]; determine types of the transformations to perform at the locations based on the styling of the formatted lines, the types of transformations include folds that are indicated by different styling of the formatted lines than other transformations [figure 1-2, figure 5-6, 0086]; generate data, based on the formatted lines, the data generated by identifying fold lines for transforming the unfolded object into [[a]] the folded object based on the locations of the formatted lines and the different styling [figure 1-2, figure 5-6, 0086]; an object folding module of the object folding tool to: determine different fold angles for a fold line of the fold lines, wherein the different fold angles of the fold line produce different candidate shapes of the folded object [figure 11A-C, figure 18A-B, 0184, 0123]; determine a shape of the folded object based at least in part on the fold lines of the data and the fold angles by selecting one of the different candidate shapes as the shape [figure 11A-C, figure 18A-B, 0123, 0134]; and generate a 3D representation of the folded object having the shape [figure 1-2, figure 5-6, 0086]; and PATENTSa display module to display the 2D representation of the unfolded object and the 3D representation of the folded object concurrently on a display device [1921 of figure 19, 2053 of figure 20].
Evans does not mention annotation data. Shoov discloses generating annotation data [501 figure 5, 0036, 0059 and 0071].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Shoov before him/her, before the effective filing date of the claimed invention to incorporate annotation data as taught by Shoov into Evans because geometry together with annotation would create a more robust system. Annotations are also well-known in the technology.
Regarding claim 19: A system of claim 18, wherein the object folding module is further configured to determine the shape of the folded object iteratively based on bounds of motion of vertices indicated by the annotation data [Evans: figure 18A-B, 0123, Shoov: 0002].
Regarding claim 20: A system of claim 18, wherein the display module is further configured to display a 3D representation of a partially folded object, the partially folded object being a partial transformation of the unfolded object to the folded object [Evans: 2051 of figure 20, Shoov: figure 11, 0057].
For claim 21: The method of claim 1, further comprising analyzing the styling of the formatted lines to identify an additional style indicative of cut lines at which to cut the unfolded object to form the folded object [Evans: 1909, 1919 of figure 19].  
For claim 22: The method of claim 1, wherein determining the shape further includes: determining, based on enclosure by a set of identified fold lines and cut lines, regions of the 2D representation of the unfolded object [Evans: 0165]; and designating each of the regions as a surface of the shape or a tab for connecting surfaces to form the shape [Evans: 0168].  
For claim 23: The method of claim 1, wherein the styling of the formatted lines includes at least one additional style corresponding to at least one of glue lines, perforation lines, or crease lines of the 2D representation of the unfolded object [Evans: 0131].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Evans.
For claim 24: Evans discloses a computer-implemented method comprising: receiving, by an object folding tool of a computer application, a 2D representation of an unfolded object as input, the input 2D representation of the unfolded object including formatted lines having styling [figure 1-2, figure 5-6, 2049 of figure 20]; detecting, by the object folding tool, the formatted lines on the input 2D representation of the unfolded object; determining, by the object folding tool, a shape of a folded object formed from the unfolded object based on the styling and locations of the formatted lines [figure 11A-C, figure 18A-B, 0134, 0184]; outputting, by the object folding tool, a 3D representation of the folded object having the shape [figure 1-2, figure 5-6, 2049 of figure 20]; and displaying the 3D representation of the folded object via a user interface of the computer application [2049 of figure 20].  
For claim 25: The computer-implemented method of claim 24, further comprising displaying the 2D representation of the unfolded object concurrently with the 3D representation via the user interface [Evans: 2023 and 2024 of figure 20].
Claim 26 is rejected under 35 U.S.C. § 103 as being unpatentable over anticipated by Evans and U.S. Patent Application Number 2003/0098862 attributed to Hunt et al. (hereafter referred to as Hunt).
For claim 26: Evans discloses vector data [Evans: 0172, 0173]. He does not use the term “vector graphics”.
Hunt expressively discloses vector graphics [0014, 0038].
It would have been obvious to one of ordinary skill in the art, having the teachings of Evans and Hunt before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hunt into Evans because Hunt expressively uses the term vector graphics, and vector graphics files require much less code to describe an object [Hunt: 0048].
Response to Arguments
Claims 14-17 are cancelled. The applicant does not include claim 17 as a cancelled claim in the Remark; Remark describes claim 14-16 as cancelled claims [Remark: 1st paragraph].
Applicant's arguments have been fully considered but they are not persuasive. 
The applicants argue as below: 
Indeed, Evans describes that "carton structural information relating to the physical characteristics of the carton to be fabricated is input" because such "information is typically already available to the structural designer of the carton" (Evans, [0074]) (emphasis added by Applicant). Evans also describes that this information includes overall length, width and depth dimensions of the carton, the area and orientation of each surface, panel, and flap, the folding or score lines and fold angles associated with the panels and flap" (Evans, [0074]). Further, Evans describes that the input "carton structural information" is used "to create a 2D structural model of the substrate, and to display ... a two-dimensional image of the unfolded substrate" (Evans, 0076) (emphasis added by Applicant). 
Receiving all of Evan's structural information as input and then generating a 2D structural model from such information is different from "receiving, by an object folding tool of a computer application, a 2D representation of an unfolded object as input, the input 2D representation of the unfolded object including formatted lines having styling," as recited in amended claim 1. In other words, receiving Evan's structural information is different from receiving a 2D representation of an unfolded object as input, such as receive a vector graphic of the 2D representation of the unfolded object as input or a PDF of the 2D representation of the unfolded object as input (Applicant's Specification, [0033], [0042], FIG. 1, and FIG. 2) 
Moreover, using input "length, width and depth dimensions of the carton, the area and orientation of each surface, panel, and flap, the folding or score lines and fold angles associated with the panels and flap" to also generate a 3D model of a carton, as described in Evans, is different from "determining . . . locations of transformations," "determining ... types of transformations," and "determining .. . The techniques described in Evans receive far more information as input than the claimed techniques. The claimed technique are an improvement over Evans because they generate a 3D representation of a folded object from less input information. Applicant's specification even classifies techniques like Evans' as being "conventional," describing that: Determining a shape of the folded object based on visual cues contrasts with some conventional techniques that leverage annotations included with 2D unfolded object representations, where the annotations describe characteristics of transformational aspects, such as fold angles, whether a line corresponds to a mountain fold or a valley fold, and so forth. Conventional applications capable of leveraging these annotations, simply process them and generate 3D representations according to the included annotations-these conventional applications do not determine shapes for 3D folded object representations by detecting visual cues of 2D unfolded object representations. (Applicant's Specification, [0035])(emphasis added by Applicant). 
Due to the various structural information received as input by Evans there is absolutely no need for in Evans for "detecting, by the object folding tool, the formatted lines on the input 2D representation of the unfolded object," "determining, by the object folding tool, locations of transformations for transforming the unfolded object into a folded object based on locations of the formatted lines on the input 2D representation of the unfolded object," "determining, by the object folding tool, types of the transformations to perform at the locations based on the styling of the formatted lines, wherein the types of transformations include folds that are indicated by different styling of the formatted lines than other transformations," as recited in amended claim 1. Evans is missing the above-noted subject matter of amended claim 1, and Shoov fails to cure the deficiencies of Evans. 
The argument is not persuasive. The applicant describes the teaching of Evans and interprets that “receiving Evan's structural information is different from receiving a 2D representation of an unfolded object as input, such as receive a vector graphic of the 2D representation of the unfolded object as input or a PDF of the 2D representation of the unfolded object as input”. Only the newly introduced dependent claim 26 has the language “vector graphics”; as described above, Evans discloses vector data at least in paragraphs 0172, 0173 and Hunt teaches vector graphics expressively at least in paragraph 0048.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Number 8,983,646 attributed to Barbara Hanna (hereafter referred to as Hanna) discloses vector graphics [column 5, line 24-27].
U.S. Patent Application Number 2007/0291036 attributed to McArdle et al. (hereafter referred to as McArdle) discloses real-time modification of data and display [0009].
U.S. Patent Application Number 2011/0179383 attributed to Robert Paul Morris (hereafter referred to as Morris) discloses iteration through objects and the user supplied annotation data [0117].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-4 ET (1st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173